PER CURIAM.
This cause is before us on appeal and cross appeal from a nonfinal order holding section 593.114, Florida Statutes (1991), unconstitutional. After entry of the order below, the Legislature amended section 593.114, Florida Statutes.1 This amendment purportedly affects the basis of the trial court’s decision and assessments involved here. Therefore, we vacate the order below holding the statute unconstitutional, and remand to the trial court for reconsideration in light of the recent amendment to section 593.114, Florida Statutes.
We find no merit in the cross appeal and affirm as to that aspect of this case.
Accordingly, the order below is affirmed in part, reversed in part, and the cause *34remanded for further consideration in the light hereof.
ERVIN, BOOTH and ZEHMER, JJ., concur.

. Ch. 92-23, Law of Fla. (effective March 16, 1992).